DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Allowable Subject Matter
Claims 1-2, 4-12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have an expansion device comprising: a thermal distension unit configured to thermally distend a thermally-expandable sheet by irradiating the thermally-expandable sheet with predetermined energy; a moving unit comprising a motor that is configured to relatively move the thermally-expandable sheet and the thermal distension unit with respect to one another so as to change a positional relationship between the thermally-expandable sheet and the thermal distension unit; a reading unit configured to read identifiers provided at predetermined positions of the thermally-expandable sheet; a setting unit configured to set an amount of energy per unit area 
The closest prior art, HORIUCHI (US 2014/0110887), teaches an expansion device comprising: a thermal distension unit (i.e. an irradiation unit) configured to thermally distend a thermally-expandable sheet by irradiating the thermally-expandable sheet with predetermined energy with an electromagnetic wave (Abstract and Figs. 1-5); a setting unit configured to set an amount of energy per unit area to be emitted on the thermally-expandable sheet by the thermal distension unit (Abstract and Figs. 1-5);a moving unit configured to relatively move the thermally-expandable sheet and the irradiation unit (Abstract and Figs. 1-5); a distension processing unit configured to distend the thermally-expandable sheet by causing the irradiation unit to emit the electromagnetic wave while relatively moving the thermally-expandable sheet and the irradiation unit by the moving unit (Abstract and Figs. 1-5).
However, HORIUCHI does not teach or suggest a reading unit configured to read identifiers provided at predetermined positions of the thermally-expandable sheet and setting an amount of energy per unit area to be emitted on the thermally-expandable sheet by the thermal distension unit depending on whether (i) a second identifier as well as a first identifier has been read, or (ii) whether a predetermined part of the first identifier has been read but another part has not been read, as a result of reading the identifiers by the reading unit; a reflector that is arranged in the expansion device, wherein the reading unit comprises a sensor which is arranged in the expansion device, wherein the moving unit is configured to relatively move the sensor and the reflector with respect to one another so as to change a positional relationship between the sensor and the reflector; or wherein the sensor is attached to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-12 and 14-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743